Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-9, 10, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8-12 of U.S. Patent No. 10482088. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is anticipated by claim 1 of U.S. Patent 10482088.
Claim 2 is anticipated by claim 2 of U.S. Patent 10482088.
Claim 3 is anticipated by claim 3 of U.S. Patent 10482088.
Claim 4 is anticipated by claim 4 of U.S. Patent 10482088.
Claim 7 is anticipated by claim 6 of U.S. Patent 10482088.
Claim 8 is anticipated by claim 8 of U.S. Patent 10482088.
Claim 9 is anticipated by claim 9 of U.S. Patent 10482088.
Claim 10 is anticipated by claim 10 of U.S. Patent 10482088.
Claim 17 is anticipated by claim 11 of U.S. Patent 10482088.
Claim 18 is anticipated by claim 12 of U.S. Patent 10482088.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11216467. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is anticipated by claim 1 of U.S. Patent 11216467.
Claim 2 is anticipated by claim 2 of U.S. Patent 11216467.
Claim 3 is anticipated by claim 3 of U.S. Patent 11216467.
Claim 4 is anticipated by claim 4 of U.S. Patent 11216467.
Claim 5 is anticipated by claim 5 of U.S. Patent 11216467.
Claim 6 is anticipated by claim 1 of U.S. Patent 11216467.
Claim 7 is anticipated by claim 6 of U.S. Patent 11216467.
Claim 8 is anticipated by claim 7 of U.S. Patent 11216467.
Claim 9 is anticipated by claim 8 of U.S. Patent 11216467.
Claim 10 is anticipated by claim 9 of U.S. Patent 11216467.
Claim 11 is anticipated by claim 10 of U.S. Patent 11216467.
Claim 12 is anticipated by claim 11 of U.S. Patent 11216467.
Claim 13 is anticipated by claim 12 of U.S. Patent 11216467.
Claim 14 is anticipated by claim 13 of U.S. Patent 11216467.
Claim 15 is anticipated by claim 9 of U.S. Patent 11216467.
Claim 16 is anticipated by claim 14 of U.S. Patent 11216467.
Claim 17 is anticipated by claim 15 of U.S. Patent 11216467.
Claim 18 is anticipated by claim 16 of U.S. Patent 11216467.
Claim 19 is anticipated by claim 17 of U.S. Patent 11216467.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 1 recites a “computer readable storage medium” storing a program which when executed in a system including a processor coupled to a memory, perform a process. In the Specification of the present application, it states “…computer readable storage media e.g. non-transitory or persistent computer readable storeage media” at paragraph 00303.  A computer readable storage medium being a persistent computer readable storage media is undeterminable.  Computer readable storage medium is therefore not limited in the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.
Accordingly, Claim 1 fails to recite statutory subject matter under 35 U.S.C.
101.
Claims 2-9 are also rejected as they do not remedy the deficiencies of claim 1.  
Claim 19 is rejected under similar rational as that of claim 1.
It is suggested to recite “A non-transitory computer readable storage medium” instead.

Claim 19 recites a “computer readable storage medium” storing a program which when executed in a system including a processor coupled to a memory, perform a process. In the Specification of the present application, it states “…computer readable storage media e.g. non-transitory or persistent computer readable storeage media” at paragraph 00303.  A computer readable storage medium being a persistent computer readable storage media is undeterminable.  Computer readable storage medium is therefore not limited in the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.
Accordingly, Claim 19 fails to recite statutory subject matter under 35 U.S.C.
101.
It is suggested to recite “A non-transitory computer readable storage medium” instead.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 19 recites ꙍ=E->A, but fails to define E and A.
Claim 1 recites the limitation "the plurality of fragment concepts" in line 29 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be “the plurality of concept fragments”
Claim 10 recites the limitation "the plurality of fragment concepts" in line 29 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be “the plurality of concept fragments”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The closest prior art found at this time was already provided in the ids:
U.S. Patent application 20130246328 by Sweeney et. al. (hereafter Sweeney).  Sweeney discloses identifying based on a plurality of concepts in a knowledge representation, a group of one or more concepts relevant to user context information and providing the identified group of one or more concepts to the user.  Sweeney further discloses in figure 21A-21B knowledge representation containing two concepts that may be eligible of merging and in provides for the knowledge representation of after merging two concepts in 21B.  
U.S. 20130304675 by Santos et. al. (hereafter Santos).  Santos discloses applying an augmented knowledge base by creating objects in the form of E->A, where A is a rule in a knowledgebase and E is a set of evidences that support the rule A.    

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167